DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 28 are currently pending and considered below.
	
Claim Objections
Claims 11, 14, 23 and 26 are objected to because of the following informalities:  Claims 11, 14, 23 and 26 recites “UAV 104”, which should be --UAV--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites generating three-demensional grid map and generating navigational path.
The limitation of generating three-demensional grid map and generating navigational path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating information based on certain data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to 
integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating steps amounts to no more than mere instructions to 
The claim is not patent eligible.
	Dependent claims 2 - 14 further define the abstract idea that is present in independent claim 1 and, thus, correspond to abstract idea of mental processing as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
Similar arguments can be made regarding independent claims 15 and 28, and dependent claims 16 – 27. Therefore, claims 1 – 28 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswaran et al. (Hereinafter Nageswaran) (US 2019/0302791) in view of Liu et al. (Hereinafter Liu) (US 2020/0142410).

	As per claim 1, Nageswaran discloses a method for generating optimized path for an Unmanned Aerial Vehicle (UAV) for warehouse management (See at least abstract), wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: 
identifying, by the processor, landmark features of an aisle of a warehouse and density of inventory, wherein density of inventory is representative of number of items on shelves in the aisle (See at least paragraph 30; via an example embodiment of a desired path traveled by the autonomous device in a given environment is illustrated. Hereinafter, the term “autonomous device” is synonymous with “device” and “robot.” As such, these terms may be used interchangeably to describe the same concept or physical feature. FIG. 2A illustrates a robot 202 in an environment 200. In this environment 200, the robot 200 is shown traveling along a path or route 206 while it is mapping it is surrounding in the environment. Robot 202 can be any robot described in this disclosure as set forth above in reference to FIG. 1. Environment 200 can be the space in which the robot 202 navigates. For example, environment 200 can be a store, warehouse, office building, home, storage facility, etc. One or 
generating, by the processor, a grid map for the aisle using a pre-existing map of the warehouse, the identified landmark features and the identified density of inventory, wherein the 3D grid map includes one or more navigation grids representing the plurality of shelves, the navigation grids are marked based on the identified density of inventory (See at least paragraph 30 and 69; Referring now to FIG. 2A, an example embodiment of a desired path traveled by the autonomous device in a given environment is illustrated. Hereinafter, the term “autonomous device” is synonymous with “device” and “robot.” As such, these terms may be used interchangeably to describe the same concept or physical feature. FIG. 2A illustrates a robot 202 in an environment 200. In this environment 200, the robot 200 is shown traveling along a path or route 206 while it is mapping it is surrounding in the environment. Robot 202 can be any robot described in this disclosure as set forth above in reference to FIG. 1. Environment 200 can be the space in which the robot 202 navigates. For example, environment 200 can be a store, warehouse, office building, home, storage facility, etc. One or more of objects 208, 210, 212, 218 can be, including but not limited to, shelves, displays, objects, items, people, animals, or any other entity or thing that may be on the floor or otherwise impede the ability of robot 202 to navigate through environment 200. As such, route 206 can be 202 with its environment. One cos map is represented in FIG. 4; however, one skilled in the art would appreciate that numerous cos maps may be installed or preprogrammed into robot 202. The pre-installed or pre-programmed cos map of a particular region provides the base for the device to become accustomed to its surroundings and perform given tasks in this region. It is important to note that the cos map represented in FIG. 4 is a representative non-limiting example of a given region. The cos map of a region can accordingly be reformatted to a specific region of interest. For example, the cos map of FIG. 4 represents a ten by ten (10×10) grid. This is an example non-limiting representation of the cos map, and is not limited to only this configuration. The grid of the cos map can be depicted with numerous rows and columns such that the grid is a representation of “n×n” pixels, wherein “n” is a positive real number greater than one (1)); and 
generating, by the processor, a navigation path for the UAV based on the generated grid map, wherein the navigation path includes density nodes representing direction to the shelves of the aisle having the inventory, thereby optimizing warehouse management (See at least paragraph 30 and 69; Referring now to FIG. 2A, an example embodiment of a desired path traveled by the autonomous device in a given environment is illustrated. Hereinafter, the term “autonomous device” is synonymous with “device” and “robot.” As such, these terms may be used interchangeably to describe the same concept or physical feature. FIG. 2A illustrates a robot 202 in an environment 200. In this environment 200, the robot 200 is shown traveling 202 with its environment. One cos map is represented in FIG. 4; however, one skilled in the art would appreciate that numerous cos maps may be installed or preprogrammed into robot 202. The pre-installed or pre-programmed cos map of a particular region provides the base for the device to become accustomed to its surroundings and perform given tasks in this region. It is important to note that the cos map represented in FIG. 4 is a representative non-limiting example of a given region. The cos map of a region can accordingly be reformatted to a specific region of interest. For example, the cos map of FIG. 4 represents a ten by ten (10×10) grid. This is an example non-limiting representation of the cos map, and is not limited to only this configuration. The grid of the cos map can be depicted with numerous rows and columns such that the grid is a representation of “n×n” pixels, wherein “n” is a positive real number greater than one (1)).
Nageswaran does not explicitly teaches elements of:

Liu teaches element of:
a three dimensional (3D) grid map (See at least abstract and paragraph 4; A method for controlling an unmanned aerial vehicle (UAV) includes receiving first sensor data relative to a first coordinate system and second sensor data relative to a second coordinate system from a first sensor and a second sensor, respectively. The first and second sensor data includes first and second obstacle occupancy information indicative of relative locations of a first and a second sets of obstacles in reference to the UAV in the first and second coordinate systems, respectively. The first and second sets of obstacles have at least a subset of obstacles in common. The method further includes converting the first and second sensor data into a single coordinate system using sensor calibration data to generate an obstacle occupancy grid map based on the first and second obstacle occupancy information, and effecting the UAV to navigate using the obstacle occupancy grid map to perform obstacle avoidance. Embodiments disclosed herein provide improved approaches for controlling movable objects such as UAVs within an environment. In many embodiments, a UAV includes a plurality of different sensor types used to collect information regarding the surrounding environment. The data obtained from each of the different sensor types can be combined in order to generate representations of the surrounding environment, such as a two-dimensional (2D) or three-dimensional (3D) environmental map, and also used to facilitate navigation, object recognition, and obstacle avoidance. Advantageously, the approaches described herein can be used to improve UAV functionality in diverse environment types and operating conditions).
Nageswaran and Liu are in same endeavored art of controlling UAV at a location to retrieve items or monitor items.


As per claim 2, Nageswaran and Liu discloses element of:
wherein a position of UAV is continuously tracked and a check is performed to detect obstacles and new inventories in the path trajectory associated with the navigation map until the UAV completes the generated path trajectory (Nageswaran, see at least paragraph 27).  

As per claim 3, Nageswaran and Liu discloses element of:
wherein the generated navigation path is updated to include one or more of the plurality of shelves in the aisle where the new inventory is detected (Nageswaran, see at least paragraph 87).  

As per claim 6, Nageswaran and Liu discloses element of:
wherein the landmark feature of the aisle comprises edges, corners of the aisles, length, height and width of rack pair forming the aisle, distance between opposing rack pair forming the aisle, height of each of the plurality of shelves, number of shelves, number of rack columns, pallets and any other storage unit on the racks (Nageswaran, see at least paragraph 42) .  

As per claim 7, Nageswaran and Liu discloses element of:
 wherein generating the 3D grid map for the aisle comprises: 
generating the one or more navigation grids covering at least a portion of length of the aisle, wherein each navigation grid is in the form of n x m matrix comprising n rows and m columns, wherein further each navigation grid is divided into n x m cells, wherein each cell is associated with at least a portion of corresponding shelf in one or both linearly opposing rack columns of a rack pair forming the aisle (Nageswaran, see at least paragraph 69, 73, and Liu, see at least paragraph 91); 
processing each of the one or more navigation grids using the density mapping of the inventory, wherein each individual cell of respective one or more navigation grids is marked based on the density mapping of inventory with corresponding shelves in laterally opposing racks columns (Nageswaran, see at least paragraph 69, 73, and Liu, see at least paragraph 91); and 
arranging the grids in an order of rack columns to generate a 3D grid map of the aisle (Liu, see at least paragraph 91).  

As per claim 8, Nageswaran and Liu discloses element of:


As per claim 9, Nageswaran and Liu discloses element of:
wherein the number of navigation grids are evaluated based on number of rack columns along the length of rack pair forming the aisle (Nageswaran, see at least paragraph 69 – 74, 76, and Liu, see at least paragraph 91).  

Claims 4 – 5 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nageswaran and Liu and in view of Szatmary et al. (Hereinafter Szatmary) (US 2016/0378117).

As per claim 4, Nageswaran and Liu discloses element of:
 wherein identifying the landmark features of the aisle comprises: 
receiving a plurality of images of the aisles via one or more image capturing devices (Nageswaran, see at least paragraph 58).
The combination of Nageswaran and Liu does not explicitly teach element of: 
performing image segmentation on the received plurality of images using one or more techniques, wherein each of a plurality of pixels of respective images are semantically classified to identity the landmark features of the aisle and the segmented portions are analyzed to identify 
deep learning techniques, edge detection based segmentation technique, multi-class image segmentation and object detection techniques.  
Szatmary teaches element of:
performing image segmentation on the received plurality of images using one or more techniques, wherein each of a plurality of pixels of respective images are semantically classified to identity the landmark features of the aisle and the segmented portions are analyzed to identify the presence of inventory at one or more shelves in the aisle, further wherein the one or more techniques are selected from at least one of: 
deep learning techniques, edge detection based segmentation technique, multi-class image segmentation and object detection techniques (See at least paragraph 6, 54 and 71; via Robotic devices may be used in a variety of applications, such as manufacturing, medical, safety, military, exploration, maintenance, and/or other applications. Some applications (e.g., robotic cleaning of premises) may cause operation of robotic devices in presence of obstacles (e.g., stock items) and/or people (e.g., shoppers, store personnel). Robotic devices may be used for performing maintenance of residential and/or commercial premises (e.g., retail stores, warehouses, meeting halls, stadiums) and/or other applications. By way of an illustration, an autonomous robotic cleaning apparatus may be employed for cleaning floors in a retail store. Environment in the store premises may be modified on a daily/weekly basis, e.g., during restocking operations and/or by placement of promotional items for a given period of time at a given location. Presence of humans (e.g., customers and/or store personnel) may alter the environment. The autonomous robotic device may comprise an object detection sensor apparatus 
Nageswaran, Liu and Szatmary are in analogous art of controlling UAV through navigational path and detecting objects.


As per claim 5, Nageswaran, Liu and Szatmary disclose element of: 
wherein receiving the plurality of images of the aisle comprises operating the UAV to take off from an initial location to a desired location and position in the aisle for capturing the one or more images along a length of the aisle on receiving a mission request, wherein the mission includes collection of data associated with inventory at either a single shelf, multiple shelves or all the shelves in one or both racks forming the aisle, further wherein the desired image capturing location of the UAV is selected based on the mission and placement of racks  forming the aisle and the desired position is selected based on analysis of depth and height of the aisle (Liu, see at least paragraph 10, 13, 31, 115, and  Szatmary, see at least paragraph 58, 71).  

As per claim 10, Nageswaran, Liu and Szatmary discloses element of:


As per claim 11, Nageswaran, Liu and Szatmary discloses element of:
wherein, the number of columns of the navigation grid are computed based on a distance 35AAM0140US between the rack pair and the image capturing range of the one or more image capturing devices associated with the UAV 104, such that the combined width of said columns is representative of a proportion the distance between the rack pair (Nageswaran, see at least paragraph 42, and Szatmary, see at least paragraph 9).  

As per claim 12, Nageswaran, Liu and Szatmary discloses element of:
wherein each cell is a three dimensional (3D) cuboid having dimensions (X x Y x Z), wherein X is representative of column width of the navigation grid and is computed based on the distance between the opposing rack pair, Y is representative of height of a row of the navigation grid and is computed based on the height of the shortest height inventory in the aisle, such that the combined height of rows is substantially equal to the height of any of the rack of rack pair, further wherein Z is representative of the depth of the rows or the columns of the navigation grid and is evaluated based on either the width of rack column or width of the smallest inventory in the aisle  (Nageswaran, see at least paragraph 69 – 74, 76, and Liu, see at least paragraph 91 and Stazmary, see at least paragraph 220).  

As per claim 13, Nageswaran, Liu and Szatmary discloses element of:
Marking grid map based on certain criteria to mark the grid map (See at least figure 4 of Nageswaran).
The combination of Nageswaran, Liu and Szatmary does not expressly show the claimed data including: wherein the cells of the navigation grid associated with shelves including the inventory are marked by characters L, B and R and the cells corresponding to shelves with no inventory are marked by character N, wherein the characters L, R represent unidirectional scanning towards left or right based on shelf orientation, further wherein character B represents bidirectional scan and character N represents no scanning.  
            However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The cells of grids are marked steps would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms or patentability.   

As per claim 14, Nageswaran, Liu and Szatmary discloses element of:
wherein generating the navigation path including the density node representing the direction to the shelves having the inventory comprises: 
processing the 3D grid map associated with the aisle into a unidirectional density node graph, wherein the individual cells of the each of the navigation grid associated with the 3D grid map marked with no scan are discarded, further wherein center of each of the remaining cells are represented as a node of the graph and all the nodes of respective navigation grids are 36AAM0140US connected to the other neighboring nodes with an undirected edge, wherein further the nodes associated 
generating a navigation path for the aisle from the density nodes graph using one or more path planning techniques, wherein the resulting path omits shelves having no inventory and includes directions to shelves of the aisles comprising inventory (Nageswaran, see at least paragraph 9, 53, and Szatmary, see at least paragraph 58, 71).

Claims 15 – 28 have same or substantially similar limitations as claims 1 – 14. Therefore, claims 15 – 28 are rejected under same rationale as ones in claims 1 – 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0346271) discloses laser scanner with real-time online ego-motion estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662